Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 8/21/2020 are acceptable for examination proceedings.
Allowable Subject Matter
4.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once it overcome the 101 rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with in claim 1-3, 11, 14, a command value generation unit in claim 16, a search unit in claim 17, a similarity calculation unit in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more as fully discussed below.
	Regarding claim 1, the claim(s) recite(s) limitations “a communication unit that receives a movement result of an autonomous moving body based on a control command value, and a parameter approximation unit that approximates a motion characteristic parameter of a simulator model for a movement simulation of the autonomous moving body on a basis of the movement result of the autonomous moving body, wherein the parameter approximation unit approximates the motion characteristic parameter on a basis of similarity between a plurality of simulation results acquired on a basis of the different motion characteristic parameters in the movement simulation based on the control command value, and the movement result of the autonomous moving body”. These claim limitations are abstract idea because these limitations can be reasonably performed in human mind. Nothing in the claim limitation precludes the step from practically being performed in the human mind based on human’s observation. Human can easily approximates a motion characteristic parameter on a basis of the different motion characteristic parameters. Thus, claimed limitations can be performed in human mind (Step 2A, Prong One, Yes). 
In the claim, this judicial exception is not integrated into a practical application because claim does not recite any limitations other than the above mentioned limitations which are already identified as abstract idea (Step 2B, Prong Two, No). The limitation of the preamble “The information processing device including the communication unit, approximation unit” is merely directed to field of use (see MPEP 2106.05(h)) but does not imposes a meaningful limit on the judicial exception. 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim does not recite any other elements/limitations except limitations that are abstract idea (Step 2B, No).

	Regarding claims 2-14, and 16-20, these claim recite limitations that are directed to abstract idea because limitations recited by these claims can also be performed in human’s mind based on observation/evaluation (Step 2A, Prong One, Yes).
None of the claims 2-14, and 16-20 recite any limitations that can integrate the claims into a practical applications because all these limitations recite is abstract idea. Thus, they fail “PRONG TWO” of the PEG 2019 (Step 2A, PRONG TWO, No). 
Claims 2-14, and 16-20 further fail to recite any additional element that can amount to significant more than the judicial exception (Step 2B, No).
 Thus, claims 2-14, 16-20 are not patent eligible.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourzier (Pub: 2012/0123615) in view of Sato (JP 2008/102714A).
9.	Regarding claim 1, Bouzier teaches an information processing device comprising: a communication unit that receives a movement result of an autonomous moving body based on a control command value  (e.g.,  The invention responds to this requirement by proposing a method of estimating a trajectory of a moving body in a real navigation environment, including a digital simulator tool that is modeling the moving body in this environment supplying kinematics commands to a movement simulator on which the moving body is mounted and to a target 
	Bouzier does not specifically teach and a parameter approximation unit that approximates a motion characteristic parameter of a simulator model for a movement simulation of the autonomous moving body on a basis of the movement result of the autonomous moving body,
wherein the parameter approximation unit approximates the motion characteristic parameter on a basis of similarity between a plurality of simulation results acquired on a basis of the different motion characteristic parameters in the movement simulation based on the control command value, and the movement result of the autonomous moving body.
	Sato teaches and a parameter approximation unit that approximates a motion characteristic parameter of a simulator model for a movement simulation [of the autonomous moving body] on a basis of the movement result [of the autonomous moving body] (e.g., the simulation means performs simulation on the feed drive system using a mathematical model representing the feed drive system of the multi-axis machine machine. , When the result is output, the parameter identification means inputs the experimental result regarding the feed drive system, and the mathematical model representing the feed drive system is expressed so that the difference between the experimental result and the above simulation result becomes small. The parameters are identified, and the servo gain automatic adjusting means automatically adjusts the servo gain of the feed drive system based on the identified parameters) (Para. [0013]),
wherein the parameter approximation unit approximates the motion characteristic parameter on a basis of similarity between a plurality of simulation results acquired on a basis of the different motion characteristic parameters in the movement simulation based on the control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Bouzier and Sato before him/her, to modify the teachings of Bouzier to include approximates the motion characteristic parameter on a basis of similarity teaching of Sato in order to automatically adjusts the drive system based on the identified parameters (Sato: Para. [0013]). 
10.	Regarding claim 2, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further teaches the communication unit transmits, to the autonomous moving body, a learning result based on the motion characteristic parameter approximated by the parameter approximation unit  (e.g., the simulation means performs simulation on the feed drive system using a mathematical model representing the feed drive system of the multi-axis machine machine. , When the result is output, the parameter identification means inputs the experimental result regarding the feed drive system, and the mathematical model representing the feed drive system is expressed so that the difference between the experimental result and the above simulation result becomes small. The parameters are identified, and the servo gain automatic adjusting means automatically adjusts the servo gainof the feed drive system based on the identified parameters) (Para. [0013]).
11.	Regarding claim 3, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further teaches the parameter 
12.	Regarding claim 4, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further teaches the motion characteristic parameter includes a follow-up control parameter (e.g., The differential equation is calculated by the Runge-Kutta method of order 4. 296 Then, the position command value Pr that changes with time is used as an input to the program, and the table position xt at that time is numerically calculated and output) (Para. [0028]). 
13.	Regarding claim 5, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further teaches the follow-up control parameter includes at least one of a PID control parameter or a differential drive control parameter (e.g., The differential equation is calculated by the Runge-Kutta method of order 4. 296 Then, the position command value Pr that changes with time is used as an input to the program, and the table position xt at that time is numerically calculated and output) (Para. [0028]).
 14.	Regarding claim 6, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further teaches the motion characteristic 
15.	Regarding claim 7, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Bouzier further teaches the movement result of the autonomous moving body and the simulation result include at least one of a trajectory based on the control command value, gyro transition, relative position transition, relative pose transition, velocity transition, angular velocity transition, or rotation angle transition of a motor  (e.g., As a general rule an onboard computer of a moving body generates piloting commands P in particular from inertial data from rate gyros and accelerometers of the inertial navigation system of the moving body) (Para. [0101]).
16.	Regarding claim 8, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further teaches the control command value is a command value for movement involving a velocity change or angular velocity change (e.g., The command value generation means 10, which is a data generation program, generates the above-mentioned position and velocity command values used for parameter identification and simulation) (Para. [0021]).
17.	Regarding claim 9, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further teaches the control command value includes a plurality of combinations of command values for control factors (e.g., The command value generation means 10, which is a data generation program, generates the above-mentioned 
18.	Regarding claim 10, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further teaches the plurality of simulation results based on the different motion characteristic parameters are acquired by using at least one search method from a random search, a grid search, genetic algorithm, or a hill climbing search (e.g., This automatic identification algorithm uses the sum of squares of the difference between the experimental data Dexp and the simulation result Dsim (p) as the evaluation function J
(Equation (1)), and searches for the parameter p that minimizes J. 274 At that time, the value of the parameter p to be identified is changed, and the parameter p that minimizes J is searched from the change of J at that time) (Para. [0025]).
19.	Regarding claim 11, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further teaches the communication unit continually or intermittently receives a movement log of the autonomous moving body based on the control command value, and the parameter approximation unit approximates the motion characteristic parameter on a basis of the movement log (e.g., the simulation means performs simulation on the feed drive system using a mathematical model representing the feed drive system of the multi-axis machine machine. , When the result is output, the parameter identification means inputs the experimental result regarding the feed drive system, and the mathematical model representing the feed drive system is expressed so that the difference between the experimental result and the above simulation result becomes small. The parameters are identified, and the servo gain automatic adjusting means automatically adjusts the servo gain 
20.	Regarding claim 12, the combination of Bouzier and Sato teaches the information processing device according to claim 11, wherein Sato further teaches the movement log includes at least one of the movement result or date and time of acquisition (e.g., The identification result confirmation means 7, which is a data output program, simultaneously displays the experimental result used for identification and the result of the simulation on the display, and makes it possible to confirm whether the identification is correctly performed in the parameter identification program) (Para. [0020]).
21.	Regarding claim 14, the combination of Bouzier and Sato teaches the information processing device according to claim 11, wherein Sato further teaches the parameter approximation unit reapproximates the motion characteristic parameter on a basis of a difference between the movement result and the simulation result  (e.g., The parameter identification program 1 as a parameter identification means compares the experimental result of the feed drive system with the simulation result when simulating the same motion, and performs the simulation so that the difference between the experimental result and the simulation result is minimized. Determine the parameters of the mathematical model to be used) (Para. [0018]).
22.	Regarding claim 16, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further comprising a command value generation unit that generates the control command value (e.g., The command value generation means 10, which is a data generation program, generates the above-mentioned position and velocity command values used for parameter identification and simulation) (Para. [0021]).
	Regarding claim 17, the combination of Bouzier and Sato teaches the information processing device according to claim 1, wherein Sato further comprising a search unit that sets the different motion characteristic parameters on a basis of the control command value and acquires the plurality of the simulation results (e.g., This automatic identification algorithm uses the sum of squares of the difference between the experimental data Dexp and the simulation result Dsim (p) as the evaluation function J (Equation (1)), and searches for the parameter p that minimizes J. .. 274 At that time, the value of the parameter p to be identified is changed, and the parameter p that minimizes J is searched from the change of J at that time) (Para. [0025]).
24.	Regarding claim 18, the combination of Bouzier and Sato teaches the information processing device according to claim 11, wherein Sato further  comprising a similarity calculation unit that calculates similarity between the movement result of the autonomous moving body on a basis of the control command value and the simulation result  (e.g., the simulation means performs simulation on the feed drive system using a mathematical model representing the feed drive system of the multi-axis machine machine. , When the result is output, the parameter identification means inputs the experimental result regarding the feed drive system, and the mathematical model representing the feed drive system is expressed so that the difference between the experimental result and the above simulation result becomes small. The parameters are identified, and the servo gain automatic adjusting means automatically adjusts the servo gain of the feed drive system based on the identified parameters) (Para. [0013]). 
25.	Regarding claim 20, Claim 20 recites a method that implement the information processing device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 20.
Claims 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bouzier and Sato, and further in view of Nakano (US PG Pub: 2019/0094831).
27.	Regarding claim 15, the combination of Bouzier and Sato teaches the information processing device according to claim 1 but does not specifically teach wherein the communication unit transmits the generated control command value to the autonomous moving body.
Nakano teaches wherein the communication unit transmits the generated control command value to the autonomous moving body (e.g., In other words, the control apparatus 100 outputs instruction values determined according to a sequence command and a motion command by executing the sequence program 30 and outputs instruction values used for controlling the behaviors of the CNC machine tool 540 and a robot by executing the application program 32) (Para. [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Bouzier, Sato and Nakano before him/her, to modify the combined teachings of Bouzier and Sato to include the teaching of Nakano in order to generating an application program satisfying the demand for both of processing speed and control accuracy (Nakano: Para. [0025]).
28.	Regarding claim 19, the combination of Bouzier and Sato teaches the information processing device according to claim 1 but does not specifically teach wherein the autonomous moving body includes at least one of a mobile robot or an arm-type robot.
	Nakano teaches wherein the autonomous moving body includes at least one of a mobile robot or an arm-type robot (e.g., In other words, the control apparatus 100 outputs instruction values determined according to a sequence command and a motion command by executing the and a robot by executing the application program 32) (Para. [0068]).

Conclusion                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116